IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MARK RICHARDSON AND ARTHUR              : No. 899 MAL 2014
RICHARDSON,                             :
                                        :
                  Respondents           : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
ERIC J. RICHARDSON,                     :
                                        :
                  Petitioner            :
                                        :
 PAUL PEFFLEY,                          :
                 Intervenor

                                    ORDER


PER CURIAM

     AND NOW, this 10th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.